DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 7 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (Chen, US 2019/0214367 A1).
Regarding claim 1, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22): a lower chip (chip package 10 as shown in FIG. 4); 5an upper chip (chip package 10 as shown FIG. 4) disposed over the lower chip (see FIG. 4 with respect to FIG. 22); an upper lateral-side passivation layer (encapsulation layer 80/60 as shown in FIG. 15) surrounding side surfaces of the upper chip (see FIG. 4 with respect to FIG. 22); and a plurality of bonding pads and a bonding passivation layer disposed between the upper chip and the lower chip (as shown in FIG. 1B with respect to FIG. 22) and including a set of first bonding pads for the upper chip respectively bonded to a set of second bonding pads for the lower chip (as shown in FIG. 1B with respect to FIG. 22), and including a first bonding passivation 10layer for the upper chip bonded to a second bonding passivation layer for the lower chip (as shown in FIG. 1B with respect to FIG. 22).  
Regarding claim 2, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein the upper lateral-side passivation layer has the form of 
Regarding claim 3, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein the upper chip comprises a first upper semiconductor chip and a second upper semiconductor chip; and the first upper semiconductor chip and the second upper semiconductor chip comprise 20different types of semiconductor chips, respectively ([0002] i.e. various semiconductor packages).  
Regarding claim 4, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein the first upper semiconductor chip and the second upper semiconductor chip are redistributed and electrically 24Attorney Docket No. SAM-58195 connected through the plurality of bonding pads (as shown in FIG. 1B with respect to FIG. 22).  
Regarding claim 5, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein the upper chip comprises a first upper semiconductor chip, a second upper semiconductor 5chip, a third upper semiconductor chip, and a fourth upper semiconductor chip; and at least one pair of the first upper semiconductor chip, the second upper semiconductor chip, the third upper semiconductor chip, and the fourth upper semiconductor chip comprises identical semiconductor chips (see FIG. 4 with respect to FIG. 22).
Regarding claim 6, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), further comprising: an upper backside passivation layer disposed over the upper chip and the upper lateral-side passivation layer (see FIG. 4 with respect to FIG. 22).

Regarding claim 15, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), a first chip; 5a second chip disposed over the first chip; a first lateral-side passivation layer surrounding a side surface of the second chip; a plurality of first bonding pads and a first bonding passivation layer disposed between the first chip and the second chip, including a set of first bonding pads for the first chip respectively bonded to a set of second bonding pads for the second chip, and including a first bonding 10passivation layer for the first chip bonded to a second bonding passivation layer for the second chip; a third chip disposed over the second chip; a second lateral-side passivation layer surrounding a side surface of the third chip; and a plurality of bonding pads and an additional bonding passivation layer disposed between 15the second chip and the third chip (see FIG. 4 with respect to FIG. 22 and related text).
Regarding claim 16, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein: the second chip comprises one or more different types of semiconductor chips; and the third chip comprises one or more different types of semiconductor chips ([0002] i.e. various semiconductor packages).  
Regarding claim 17, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), a first chip, a second chip, and a third chip stacked on one another; a first lateral-side passivation layer surrounding a side surface of the second chip; 27Attorney Docket No. SAM-58195 a plurality of first bonding pads and a first bonding passivation layer disposed between the first chip and the second chip; and a second lateral-side passivation layer 
Regarding claim 18, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein: the first chip is disposed over the third chip; the second chip is disposed over the first chip; and 10the semiconductor stack further comprises a plurality of second bonding pads and a second bonding passivation layer disposed between the first chip and the third chip (see FIG. 4 with respect to FIG. 22 and related text).
Regarding claim 19, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein: the second chip is disposed over the third chip; 15the first chip is disposed over the second chip; and the semiconductor stack further comprises a plurality of second bonding pads and a second bonding passivation layer disposed between the second chip and the third chip (see FIG. 4 with respect to FIG. 22 and related text).
Regarding claim 20, Chen shows a semiconductor stack comprising (see FIG. 4 with respect to FIG. 22), wherein: 20the first chip comprises one or more different types of semiconductor chips; and the second chip comprises one or more different types of semiconductor chips ([0002] i.e. various semiconductor packages).
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893